Citation Nr: 1210068	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  98-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran decedent had recognized guerilla service from December 1942 to October 1945.  Thereafter, he served in the Regular Philippine Army from October 1945 to June 1946.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Veteran died in March 1995, and the appellant is the Veteran's surviving spouse.

In May 1999, the Board denied the claim based on the appellant's failure to present a well-grounded claim.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2000 order, the Court vacated the Board's May 1999 decision and remanded the matter to the Board.  The Board subsequently again denied the appellant's claim for service connection for cause of the Veteran's death in a decision issued in February 2002.  The appellant again appealed the Board's decision to the Court.  In an April 2004 order, the Court vacated the Board's February 2002 decision and remanded the matter to the Board for action consistent with the April 2004 Court order.  Thereafter, the Board remanded the case for additional development in September 2008.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Service department records show that the Veteran had recognized guerilla service from December 1942 to October 1945, followed by service in the Regular Philippine Army from October 1945 to June 1946; the service medical records do not contain any mention of hypertensive cardiovascular disease.

2.  The Veteran died in March 1995; his death certificate states that hypertensive cardiovascular disease with hemorrhage was the immediate cause of his death with no underlying or secondary cause listed.

3.  During the Veteran's lifetime, service connection was in effect for gunshot wound residuals of the left forearm and the right buttock, evaluated as 10 percent disabling and noncompensable, respectively, at the time of his death.  

4.  The evidence of record contains no indication the Veteran's death was proximately due to or the result of a service-connected disease or injury.

5.  There is no competent evidence of record demonstrating that the Veteran had any cardiovascular or cardiac pathology during service or within one year of service separation, or that any such disease or disorder shown post-service was causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by the provision of subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or in a Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, letters issued in October 2008, and February 2009, provided the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  The last notice letter was followed by readjudication of the claim in the SSOC issued in April 2011.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The October 2008 and February 2009 VA letters to the appellant contained the information required by Dingess.  Furthermore, as the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of the Veteran's death.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case by way of an SSOC issued in April 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA personnel reviewed the claims file.  The claims file contains service medical treatment records, Philippine Army treatment records, the reports of VA medical examinations, VA medical treatment records and private medical treatment records.  In addition, the appellant's various statements in support of her claim are of record.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the appellant was provided with Hupp-compliant notice as directed by the September 2008 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after VA gave her notification of her rights under the pertinent statute and regulations.

The Board has considered whether a VA medical opinion was required in connection with the appellant's claim for service connection for the cause of the Veteran's death under the duty-to-assist provisions codified at 38 U.S.C.A. § 5103A(a).  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2)).  

However, in this case, the evidence reveals that the Veteran did not have any cardiovascular or cardiac disease during service and there is no competent and probative evidence that reflects the existence of a nexus relationship between service and the hypertensive cardiovascular disease with hemorrhage identified as the cause of his death, nor does the evidence show that any cardiovascular or cardiac disorder implicated in his death was manifested within the Veteran's first post-service year.  The competent and probative evidence does not reflect a nexus relationship between the cause of the Veteran's death and any pathology related to the Veteran's service-connected disabilities of the left forearm and right buttock.

Given the absence of in-service evidence of chronic manifestations of the cardiovascular disease which caused the Veteran's death, the absence of identified symptomatology for decades after separation, and no competent evidence of a nexus between his death and a service-connected disability, a remand for a VA medical opinion would unduly delay resolution of this matter.  Upon careful consideration of the foregoing, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4).

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In December 1997, the appellant stated that, while the Veteran's service-connected disabilities were not the direct cause of his death, it was her honest belief that the Veteran's service-connected residuals of gunshot wounds to the left forearm and right buttock contributed to the cause of his death.  She maintains that she is entitled to DIC benefits because the Veteran had been in receipt of compensation for his service-connected disabilities.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports, and without recourse to speculation.  Id.  

A service-connected disability will be considered the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g., Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in DIC claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

The Veteran's death certificate indicates that the immediate cause of his death, in March 1995, was hypertensive cardiovascular disease with hemorrhage; no underlying, contributory, or secondary cause was listed.  Apparently, no autopsy was performed.  There is, however, no evidence of record that the death-causing cardiovascular disease was contracted during service (or was manifested to a degree of 10 percent or more disabling within a year following the Veteran's separation from service in June 1946), so as to trigger application of the presumptive service connection provisions.

Review of the Veteran's service medical records indicates that the Veteran underwent a service entrance examination in December 1942; his blood pressure was 118/70 at that time and no cardiac disease was identified.  The service medical records reveal that the Veteran sought treatment for gunshot wounds and several other illnesses, such as malaria and cellulitis, during his active service.  There is no indication that he ever complained of, or was treated for, or was diagnosed with any cardiovascular illnesses.  The Veteran underwent a service separation examination in June 1946; the associated examination report includes notations of gunshot wound scars as the only significant diseases, wounds, and injuries.  The Veteran's blood pressure was recorded as 120/90 and his pulse was recorded as 78 (while sitting).  All of the Veteran's systems, including the cardiovascular system, were described as normal.

Review of the Veteran's post-service medical treatment records indicate that he was treated for various complaints and symptoms between March 1947 and April 1987, but there is no evidence of record to document the existence of a diagnosis of hypertension or any other cardiovascular illness until his death in March 1995.  Records from V. Luna General Hospital indicate that the Veteran was admitted for treatment of arthritis while he was in the Philippine Army in March 1947.  At that time, his heart and lungs were found to be normal on physical examination.  The Veteran was subsequently treated at that facility in February 1953, January to March of 1954, and from August 1954 to September 1954.  No pertinent cardiac or cardiovascular findings or diagnoses were noted.  

The records from treatment rendered by a health care professional in December 1954, do not include any pertinent findings or diagnoses relating to any cardiac disorder or any cardiovascular condition.  An August 1955 certification from a private doctor relating to treatment in February 1944, revealed no pertinent findings or diagnoses relating to any cardiac pathology.  The Veteran underwent a VA medical examination in September 1955; his blood pressure was recorded as 140/100 at that time.  An August 1956 certification of examination by a municipal health officer indicates that the Veteran's blood pressure reading was recorded as 110/80.  A November 1957 statement from a private physician contains no pertinent findings or diagnoses.  A narrative summary from Veterans Memorial Hospital covering an admission from May to July of 1958, also includes no pertinent findings or diagnoses relating to any cardiovascular disease. 

An October 1972 statement from another private physician indicates that the Veteran had been treated over the previous four years for various illnesses; no pertinent findings or diagnoses were made as to any cardiovascular disease.  Another private doctor, in a statement dated in February 1973, indicates that this physician had treated the Veteran for the prior two years for multiple illnesses; the doctor reported that the Veteran's blood pressure was 100/60 and no other pertinent cardiac findings or diagnoses were mentioned. 

The Veteran was also treated at a private clinic; in a statement received by VA in March 1973, the treating physician noted that he had treated the Veteran twice over the prior few months for edema of his lower extremities.  The Veteran was hospitalized at Veterans Memorial Hospital from August to September 1973; the hospital summary does not include findings or diagnoses relating to any cardiovascular pathology. 

The Veteran underwent a VA physical examination in September 1973; his blood pressure was recorded as 120/90 and a pulse of 60 was recorded.  No other pertinent findings or diagnoses were made.  A medical certificate was received in March 1974, from the office of the municipal health officer, which indicated that the Veteran's blood pressure had been measured as 140/102.  No other pertinent findings or diagnoses were reported.  There are no later medical records from this decade in the claims file.

There are no medical records in the claims file that relate to treatment rendered in the first six years of the 1980s.  In April 1987, the Veteran was admitted to the M. A. Roxas District Hospital.  His blood pressure was recorded as 140/90 at that time.  The associated medical certificate did not contain findings or diagnoses related to cardiovascular pathology.  The Veteran's death certificate reflects that he had died in March 1995, of "hypertensive cardiovascular disease, hemorrhage."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).

Turning to the various statements submitted by the appellant, the Board notes that she is competent to report her observations regarding the Veteran's death, because this requires only personal knowledge which comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, determining the cause of death is not the type of medical issue as to which a lay person can provide competent evidence, because it involves questions of etiology and/or diagnosis.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Such competent, professional evidence has been provided by the medical treatment records that have been obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against the appellant's contentions.  A review of the record discloses that hypertensive cardiovascular disease with hemorrhage caused the Veteran's death; no other causes were listed on the death certificate.  There are no diagnoses of a cardiovascular disease or hemorrhage of record in service or at any other time prior to the Veteran's death. The Board notes that the Veteran had experienced edema in his lower extremities in early 1973, over 25 years after his separation from service.  The Board also notes that, while the Veteran's blood pressure varied over the years, his treating physicians did not appear to conclude that any of these findings were indicative of hypertensive cardiovascular disease. 

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the Board has considered all possible theories of entitlement.  The competent and probative evidence plainly establishes, however, that the disabilities of the left forearm and right buttock for which the Veteran was service-connected during his lifetime did not contribute substantially and materially to death, combine to cause death, or aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c).  As previously indicated, the Veteran was service-connected for residuals of gunshot wounds to the left forearm and right buttock and these disabilities had been evaluated as 10 percent disabling and noncompensable, respectively, for many years before his death.  The Board has considered that the foregoing disabilities did not involve active processes affecting vital organs but were more quiescent or static in nature.  38 C.F.R. § 3.312(c)(2) . 

There is no evidence of record which indicates that either of these disabilities caused or contributed to death, as the appellant contends.  She has produced no evidence from a medically competent source to support this contention.  In addition, the evidence of record does not demonstrate that the Veteran incurred any cardiovascular pathology until many years after service.  The available medical evidence does not show any cardiovascular illnesses during the Veteran's military service.  The evidence of record indicates that the Veteran was being treated for cardiovascular disease in 1995, more than 45 years after his service discharge.  There is no earlier evidence of record showing such treatment.  

The Board emphasizes the multi-year gap between discharge from active duty service in 1946, and the first documentation of record of a diagnosis of a cardiac disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where a veteran failed to account for lengthy time period between service and initial symptoms of disability).  Given the absence of a diagnosis and treatment for the Veteran's cardiovascular problems for many years after service, the evidence is against a finding that any of the disorders listed on the death certificate are related to active duty based on continuity of symptomatology.  

The Board has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As there is no competent and credible evidence that any cardiovascular or cardiac disorder was manifested during service or within a year following service discharge there is no reasonable likelihood presented that the Veteran's death-causing pathology was etiologically related to his military service. 

Beyond what is observed above, there is no other potential theory of entitlement supporting service connection for the cause of the Veteran's death, including any allegation from the appellant that the events surrounding his death were attributable to military service.  Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered the appellant's statements asserting a nexus between the Veteran's death and his recognized service.  The Board reiterates that the appellant is competent to report her own observations as a layperson, but the cause of the Veteran's death is not the type of issue as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See, e.g., Jandreau, 492 F.3d at 1376; Davidson, 581 F.3d at 1313.

No available medical evidence shows that the Veteran suffered from any cardiovascular disease during service.  In addition, no competent medical evidence has been submitted to demonstrate that the Veteran was diagnosed with or treated for any cardiac pathology within one year of his discharge from service in 1946.  No medical opinion or other professional evidence that relates the Veteran's death from hypertensive cardiovascular disease to service or any incident of service has been presented.  Accordingly, the Board attaches greater probative weight to the clinical findings than to the appellant's written statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In light of the discussion above, the Board finds that the evidence is not at least in relative equipoise, and the benefit-of-the-doubt rule does not apply.  Because the weight of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, the Board is unable to grant the benefits sought.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

There can be no doubt from review of the record that the decedent rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


